Exhibit 99.1 N e w sR e l e a s e QUICKSILVER RESOURCES INC. 777 West Rosedale Street Fort Worth, TX76104 www.qrinc.com Quicksilver Resources Reports Second-Quarter 2010 Results; Production Sets New Company Record FORT WORTH, TEXAS (August 9, 2010) – Quicksilver Resources Inc. (NYSE: KWK) today reported net income of $86.8 million ($.49 per diluted share) in the 2010 second quarter as compared to a net loss of $21.8 million (a loss of $.13 per diluted share) in the prior-year period.Second-quarter 2010 adjusted net income, a non-GAAP measure, was $30.4 million ($.18 per diluted share) as compared to the 2009 period adjusted net income of $41.2 million ($.24 per diluted share).Details of adjusted net income are included in the attached tablesof this news release. “Quicksilver has made tremendous progress in strengthening the company and adding growth opportunities for the future,” said Glenn Darden, Quicksilver president and chief executive officer.“With the recently announced agreement to sell our interests in Quicksilver Gas Services, we will materially reduce debt and increase liquidity to $1 billion, while retaining 100% of our reserve base and meaningful upside in the Horn River Basin.” Production, Revenue and Costs For the second quarter of 2010, we achieved record average daily production of approximately 350 million cubic feet of natural gas equivalents (MMcfe) per day, up 5.6% compared to approximately 331 MMcfe per day for the same period in 2009.The 2009 period included approximately 12 MMcfe per day of production from the Alliance area that was divested to Eni (NYSE: E) in June 2009.Total production for the second quarter of 2010 was approximately 31.8 billion cubic feet of natural gas equivalents (Bcfe) compared to approximately 30.1 Bcfe for the second quarter of 2009.The 2010 production volumes were comprised of approximately 78% natural gas, approximately 20% natural gas liquids (NGLs) and approximately 2% crude oil and condensate.Increased activities at the company’s Lake Arlington and Alliance projects in the northern portion of its Fort Worth Basin acreage primarily drove the increased production of dry gas. Sales of natural gas, NGLs and crude oil increased 6.2% to $211.7 million in the second quarter of 2010 as compared to $199.3 million in the 2009 quarter.The increase was primarily due to greater production volumes for natural gas.Higher market prices for natural gas, NGLs and crude oil more than offset the impact of lower hedging benefits, which resulted in the company’s weighted-average price per thousand cubic feet of natural gas equivalents (Mcfe) in the 2010 second quarter of $6.65, up slightly from the prior year. Total production expense for the 2010 second quarter of $38.2 million reflects higher compression costs associated with increased production volumes from the Alliance project in the Fort Worth Basin of north Texas and increased costs associated with new production from our Horn River project in northeast British Columbia. - more - NEWS RELEASE Page 2 of9 Earnings from BreitBurn Ownership Quicksilver reported income of $23.2 million attributable to the company’s approximate 40% interest in BreitBurn Energy Partners L.P.’s (NASDAQ: BBEP) first-quarter 2010 results, including $16.3 million of derivatives income.During the second quarter of 2010, Quicksilver received $8 million in cash distributions associated with its ownership of BreitBurn units and $18 million related to the settlement of litigation with BreitBurn and another third party.As we previously disclosed, in May 2010 we utilized approximately 3.6 million units of BBEP to partially fund the acquisition of additional working interests in our Lake Arlington project, which reduced our ownership position in BBEP to approximately 33%.Our non-operating income reflects a gain of approximately $35 million attributable to this transaction. Operational Update In the Fort Worth Basin, the company drilled 26 (22.4 net) wells and connected 29 (25.1 net) wells to sales during the second quarter of 2010.The company currently has four rigs working in the basin, including two rigs dedicated to the Alliance project and one rig on a temporary basis at the Lake Arlington project in the northern, dry gas portion of the basin and one rig in the southern portion of the basin, which has predominantly high-Btu gas.The company still expects to drill and complete a total of approximately 80 wells in the basin in 2010.The company also expects to complete at least 25 additional wells this year from its existing inventory of drilled but uncompleted wells. In Canada, drilling, completion and pipeline activities were suspended for most of the second quarter due to the seasonal break-up period.In the Horseshoe Canyon area, the company expects to drill 11 (9.3 net) operated wells during the second half of 2010, resulting in a total of 21 (14.2 net) wells in this area for the full year of 2010.The company expects to begin completion activities on its third well in the Horn River Basin in late summer and completion of its fourth well is anticipated at year-end.In addition, the company now expects to re-enter an existing vertical well in the Horn River Basin, to drill a horizontal test of the Exshaw oil formation, later this year. During the second quarter of 2010, the company incurred capital costs of approximately $137 million, primarily associated with drilling and completion activities in the Fort Worth Basin.In addition, as discussed above Quicksilver acquired the remaining 25% working interest that we did not previously own in the Lake Arlington property for approximately $125 million. Approximately half of the purchase price was funded with approximately 3.6 million units of BBEP. On July 22, the company announced that it had entered into a definitive agreement to sell all of its interests in Quicksilver Gas Services to Crestwood Midstream Partners II, LLC, a portfolio company of First Reserve Corporation.Quicksilver will receive $701 million at closing and up to an additional $72 million in earn-out payments for all of its general partner, limited partner and subordinated units and the note receivable from Quicksilver Gas Services LP (NYSE: KGS).The transaction is not subject to financing contingencies and is expected to close in October 2010, subject to customary closing conditions. - more - NEWS RELEASE Page3 of9 Third-Quarter 2010 Outlook Third-quarter 2010 production volumes are expected to average in the range of 365 MMcfe to 370 MMcfe per day.As a result of the Quicksilver board of directors’ decision to divest of the company’s interests in Quicksilver Gas Services, the company will no longer consolidate the results of Quicksilver Gas Services and therefore, average unit expenses, on a Mcfe basis, are expected as follows: · Production $ - $ · Gathering and processing · Transportation · Production taxes - · General and administrative - · Depletion, depreciation & accretion - The company has derivatives in place to cover approximately 68% of expected production for the remainder of 2010.For natural gas, collars with a weighted-average floor price of $7.40 per thousand cubic feet are expected to cover approximately 65% of expected natural gas production for the remaining two quarters of 2010.For NGLs, the company has fixed-price swaps with a weighted-average price of $33.47 per barrel, which is anticipated to cover approximately 85% of NGLs production for the remaining two quarters of 2010. Conference Call The company will host a conference call to discuss second-quarter 2010 operating and financial results and its outlook for the future at 11:00 a.m. eastern time today. Quicksilver invites interested parties to participate in the call via the company’s website at http://www.qrinc.com or by calling 1-877-313-7932, using the conference ID number 44054013, prior to 10:55 a.m. eastern time.A digital replay of the conference call will be available at 3:00 p.m. eastern time today, and will remain available for 30 days.The replay can be accessed at 1-800-642-1687 and enter the conference ID number 44054013.The replay will also be archived for 30 days on the company’s website. Use of Non-GAAP Financial Measure This news release and the accompanying schedule include the non-generally accepted accounting principles ("non-GAAP") financial measure of adjusted net income.The accompanying schedule provides reconciliations of this non-GAAP financial measure to its most directly comparable financial measure calculated and presented in accordance with accounting principles generally accepted in the United States of America ("GAAP").Our non-GAAP financial measure should not be considered as an alternative to GAAP measures such as net income or operating income or any other GAAP measure of liquidity or financial performance. - more - NEWS RELEASE Page4 of9 About Quicksilver Resources Fort Worth, Texas-based Quicksilver Resources is a natural gas and crude oil exploration and production company engaged in the development and acquisition of long-lived, unconventional natural gas reserves, including coalbed methane, shale gas, and tight sands gas in North America.The company has U.S. offices in Fort Worth, Texas; Glen Rose, Texas and Cut Bank, Montana.Quicksilver’s Canadian subsidiary, Quicksilver Resources Canada Inc., is headquartered in Calgary, Alberta.For more information about Quicksilver Resources, visit www.qrinc.com. Forward-Looking Statements The statements in this news release regarding future events, occurrences, circumstances, activities, performance, outcomes and results are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Although these statements reflect the current views, assumptions and expectations of Quicksilver Resources’ management, the matters addressed herein are subject to numerous risks and uncertainties, which could cause actual activities, performance, outcomes and results to differ materially from those indicated.Factors that could result in such differences or otherwise materially affect Quicksilver Resources’ financial condition, results of operations and cash flows include:changes in general economic conditions; fluctuations in natural gas, natural gas liquids and crude oil prices; failure or delays in achieving expected production from exploration and development projects; uncertainties inherent in estimates of natural gas, natural gas liquids and crude oil reserves and predicting natural gas, natural gas liquids and crude oil reservoir performance; effects of hedging natural gas, natural gas liquids and crude oil prices; fluctuations in the value of certain of our assets and liabilities; competitive conditions in our industry; actions taken or non-performance by third parties, including suppliers, contractors, operators, processors, transporters, customers and counterparties; changes in the availability and cost of capital; delays in obtaining oilfield equipment and increases in drilling and other service costs; operating hazards, natural disasters, weather-related delays, casualty losses and other matters beyond our control; the effects of existing and future laws and governmental regulations, including environmental and climate change requirements; and the effects of existing or future litigation; as well as, other factors disclosed in Quicksilver Resources’ filings with the Securities and Exchange Commission.The forward-looking statements included in this news release are made only as of the date of this news release, and we undertake no obligation to update any of these forward-looking statements to reflect subsequent events or circumstances except to the extent required by applicable law. Investor Contact: Rick Buterbaugh (817) 665-4835 KWK 10-12 - more - NEWS RELEASE Page5 of 9 QUICKSILVER RESOURCES INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (LOSS) In thousands, except for per share data - Unaudited For the Three Months Ended June 30, For the Six Months Ended June 30, Revenue Natural gas, NGL and oil $ Sales of purchased natural gas Other 62 Total revenue Operating expense Oil and gas production expense Production and ad valorem taxes Costs of purchased natural gas Other operating costs Depletion, depreciation and accretion General and administrative Total expense Impairment related to oil and gas properties - ) - ) Operating income (loss) ) Income from earnings of BBEP - net Other income (expense) - net ) ) Interest expense ) Income (loss) before income taxes ) ) Income tax (expense) benefit ) ) Net income (loss) ) ) Net income attributable to noncontrolling interests ) Net income (loss) attributable to Quicksilver $ $ ) $ $ ) Earnings (loss) per common share - basic $ $ ) $ $ ) Earnings (loss) per common share - diluted $ $ ) $ $ ) Basic weighted average shares outstanding - Diluted weighted average shares outstanding - more - NEWS RELEASE Page6 of 9 QUICKSILVER RESOURCES INC. CONDENSED CONSOLIDATED BALANCE SHEETS In thousands, except share data - Unaudited June 30, 2010 December 31, 2009 ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable - net of allowance for doubtful accounts Derivative assets at fair value Other current assets Total current assets Investment in BBEP Property, plant and equipment Oil and gas properties, full cost method (including unevaluated costs of $375,100 and $458,037, respectively) Other property and equipment Property, plant and equipment - net Derivative assets at fair value Deferred income taxes Other assets $ $ LIABILITIES AND EQUITY Current liabilities Accounts payable $ $ Accrued liabilities Derivative liabilities at fair value - Deferred income taxes Total current liabilities Long-term debt Asset retirement obligations Other liabilities Deferred income taxes Commitments and contingencies (Note 7) - - Equity Preferred stock, par value $0.01, 10,000,000 shares authorized, none outstanding - - Common stock, $0.01 par value, 400,000,000 shares authorized; 175,496,888 and 174,469,836 shares issued, respectively Paid in capital in excess of par value Treasury stock of 5,025,337 and 4,704,448 shares, respectively ) ) Accumulated other comprehensive income Retained deficit ) ) Quicksilver stockholders' equity Noncontrolling interests Total equity $ $ - more - NEWS RELEASE Page7 of 9 QUICKSILVER RESOURCES INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS In thousands - Unaudited For the Six Months Ended June 30, Operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depletion, depreciation and accretion Impairment related to oil and gas properties - Deferred income tax expense (benefit) ) Stock-based compensation Non-cash (gain) loss from hedging and derivative activities ) Non-cash interest expense Non cash gain on sale of BBEP units ) - (Income) loss from BBEP in excess of cash distributions, net of impairment ) Other ) Changes in assets and liabilities: Accounts receivable Derivative assets at fair value Other assets ) ) Accounts payable ) ) Accrued and other liabilities ) Net cash provided by operating activities Investing activities: Purchases of property, plant and equipment ) ) Proceeds from sales of property and equipment Net cash used for investing activities ) ) Financing activities: Issuance of debt Repayments of debt ) ) Debt issuance costs paid ) ) Gas Purchase Commitment assumed - Gas Purchase Commitment repayments ) - Issuance of KGS common units - net of offering costs - Distributions paid on KGS common units ) ) Proceeds from exercise of stock options 80 Taxes paid by KGS for equity-based compensation vesting ) ) Purchase of treasury stock for stock-based compensation vesting ) ) Net cash provided by (used for) financing activities ) Effect of exchange rate changes in cash ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ - more - NEWS RELEASE Page8 of 9 QUICKSILVER RESOURCES INC. Unaudited Selected Operating Results Three Months Ended June 30, Six Months Ended June 30, Average Daily Production: Natural Gas (Mcfd) NGL (Bbld) Oil (Bbld) Total (Mcfed) Average Realized Prices: Natural Gas (per Mcf) $ NGL (per Bbl) $ Oil (per Bbl) $ Total (Mcfe) $ Expense per Mcfe: Oil and gas production expense: Cash expense $ Equity compensation Total oil and gas production expense: $ Production and ad valorem taxes $ Depletion, depreciation and accretion $ General and administrative expense: Litigation settlement $
